Exhibit 10.15

CUFF PROPERTY MANAGEMENT CO.

CUFF BUILDING & REDWOODS BUSINESS CENTER

2401 STANWELL DR., CONCORD, CA 94520

—

TEL. 925-408-0957

MOBILE 925-200-9221

REAL PROPERTY LEASE

THIS LEASE is made and entered into by and between S. P. Cuff as Managing
Partner of the Redwoods Business Center LP hereinafter called “Lessor”, without
regard to number or gender, and CERUS Corporation hereinafter called “Lessee”,
without regard to number or gender.

1. PREMISES: Lessor hereby leases to Lessee and Lessee hereby leases from Lessor
those certain premises in the City of Concord, County of Contra Costa, State of
CALIFORNIA, and known as 2411 Stanwell Drive, Concord, CA 94520, the sum
totaling approximately 21,440 sq.ft., of the CERUS Building, 2411 Stanwell
Drive, Concord, California. For the purpose of conducting the following
business: back-office and administrative support for Biomedical research,
development and commercial efforts.

2. TERM & RENT: The lease will commence on the 1st day of August, 2013 and end
the 31st day of July, 2015 (the “Initial Term”), at a monthly rent of $12,864
DOLLARS, in lawful money of the United States of America, which, subject to this
Lease, Lessee agrees to pay to Lessor, without deduction or offset, at such
place or places as may be designated from time to time by Lessor, in
installments as follows:

$12,864, less a deduction of 50% ($6,432) to be paid the 1st of August and
September, 2013; thereafter the full $12,864 per month for the remaining Initial
Term.

The rental amount ($12,864) shall be adjusted by increases of $0.05/sq.ft.
($1,072) for each year after the Initial Term that Lessee occupies the building,
for up to 10 years. After 10 years, the rent will be negotiated to reflect
market rents for similar properties but shall not increase more than 25% of the
then current rent.

3. INCREASE IN REAL PROPERTY TAXES: Lessee shall pay any and all increases in
the real property taxes assessed and levied against the demised premises above
the tax currently assessed against the said premises excluding any increase
arising from sale of the demised premises, as well as any special assessments
imposed upon the demised premises for any purpose whatsoever during the term
hereof, whether the increase in said taxes results from an increase in the
assessed valuation of the demised premises or the improvements thereon or both.

4. SECURITY DEPOSIT: Lessor acknowledges receipt of a Security Deposit in the
amount of $12,864 upon execution of the lease, as security for the full and
faithful performance of the Lessee of the terms, conditions and covenants of
this Lease. Lessee and Lessor agree that the following disposition shall apply
to the Security Deposit:

a. Lessor shall not be required to pay interest on the Security Deposit.

b. If at any time during the term hereof Lessee should fail to repair any damage
to the premises leased or any part of the common portions of the buildings
caused by such Lessee or his agent, employees, invitees, or other visitors
through lack of ordinary care for a period of 30



--------------------------------------------------------------------------------

days after written demand to make such repairs is served on the Lessee by the
Lessor, then the Lessor may appropriate and apply any portion of the Security
Deposit as may be reasonably necessary to fund the repair. Lessee agrees to
restore the Security Deposit to its original amount should resort to the funds
be required. Refusal to restore such amount within 15 days of written demand
shall be cause for termination of this lease.

c. If on the termination of this Lease for any reason Lessee does not leave the
premises in as good condition, except for normal wear and tear, as when received
by the Lessee from the Lessor then the Lessor may appropriate and apply any
portion of the Security Deposit as may be reasonably necessary to fund the
repair.

5. LIABILITY INSURANCE: Lessee agrees during the full term of this lease to
carry public liability and property damage insurance covering the demised
premises in an amount of $2,000,000 for injury and/or death to any one person,
$4,000,000 for injury and death to any number of persons in any one accident and
$4,000,000 property damage liability in so-called Board Companies, satisfactory
to the Lessor, as evidenced by a certificate of insurance with a 10 day written
notice of cancellation and to pay the premiums therefore and to deliver said
certificates or documents stating that the Lessee is insured unto the Lessor,
and the failure of the Lessee either to effect said insurance or to pay the
premiums therefore or to deliver said certificates or documents stating that the
Lessee is insured thereof unto the Lessor, and the failure of the Lessee either
to effect said insurance or to pay the premiums therefore or to deliver said
certificates or duplicates thereof unto the Lessor shall permit of the Lessor
itself effecting said insurance and paying the requisite premiums therefor,
which premiums shall be repayable unto it with the next installment of rental,
and failure to repay the sum shall carry with it the same consequences as
failure to pay any installment of rental. Each insurer mentioned in this
paragraph shall agree, by endorsement, upon the policy or policies issued by it,
or by independent instrument furnished to the Lessor, that it will give the
Lessor ten (10) days written notice before the policies or policy in question
shall be altered or canceled.

6. FIRE INSURANCE: If the fire insurance rate on the building on the premises is
increased by reason of Lessee’s occupancy thereof, over and above the fire
insurance rate fixed for the premises as occupied by a tenant for general use,
the Lessee shall pay to Lessor the additional premium by reason of such increase
in insurance rate for the unexpired portion of the term of this lease. Such
additional premium shall be paid to Lessor on demand provided Lessor previously
submitted to Lessee proper evidence indicating such increase in rate and the
direct correlation between the rate increase and Lessee’s specific occupancy.

7. POSSESSION: If Lessor, for any reason whatsoever, cannot deliver possession
of the said premises to Lessee on August 1, 2013, rent shall abate for the
period of delay. Notwithstanding the foregoing, this lease may be void or
voidable, at the option of the Lessee, and the deposit returned in full. Lessor
shall not be liable to Lessee for any loss or damage resulting therefrom. Lessee
is entitled to possession of the premises, if available, upon execution of this
lease, free of any rental payment obligation; provided, however, that Lessee is
obligated to comply with all other terms of this lease.

8. USES PROHIBITED: Lessee shall not use, or permit said premises, or any part
thereof, to be used, for any purpose or purposes other than the purpose or
purposes for which the said premises are hereby leased; and no use shall be made
or permitted to be made of the said premises, nor acts done, which will increase
the existing rate of insurance upon the building in which said premises may be
located, without the consent of the Lessor, or cause a cancellation of any
insurance policy covering said building, or any part thereof, nor shall Lessee
sell, or permit to be kept, used, or sold, in or about said premises, any
article which may be

 

2    Page 2 of 11   



--------------------------------------------------------------------------------

prohibited by the standard form of fire insurance policies. Lessee shall, at his
sole cost and expense, comply with any and all requirements, pertaining to said
premises, of any insurance organization or company, necessary for the
maintenance of reasonable fire and public liability insurance, covering said
building and appurtenances.

9. WASTE & ALTERATIONS: Lessee shall not commit, or suffer to be committed, any
waste upon the said premises, or any nuisance, or other act or thing which may
disturb the quiet enjoyment of any other tenants in the complex in which the
demised premises may be located. Lessee shall not make, or suffer to be made,
any alterations of the said premises, or any part thereof without the written
consent of Lessor first had and obtained, any additions to, or alterations of,
the said premises, except movable furniture and trade fixtures, shall become at
once a part of the realty and belong to Lessor. At the option of the Lessor the
Lessee shall return the premises to the condition and configuration of the space
when first leased, reasonable wear and tear excepted, and provided that the
Lessee shall not be required to remove previously approved tenant improvements.

10. ABANDONMENT: Lessee shall not vacate or abandon the premises at any time
during the term; and if Lessee shall abandon, vacate or surrender said premises,
or be disposed by process of law, or otherwise, any personal property belonging
to Lessee and left on the premises shall be deemed to be abandoned according to
law, at the option of Lessor, except such property as may be mortgaged to
Lessor.

11. REPAIRS: The Lessee may have access to the space prior to the lease
commencement date to make alterations and improvements with prior approval of
the Lessor, which approval is not to be unreasonably withheld, including to run
telephone cables to 2411 Stanwell. Lessee shall, at its sole cost, keep and
maintain said premises and appurtenances and every part thereof including
glazing, light fixtures (and bulbs), elevator, sprinkler system, plumbing
(except buried pipes), any entrance doors and the interior of the premises, in
good and sanitary order, condition and repair, (excepting structural components,
exterior walls, roof mounted air conditioning units, parking area, and roofs,
all of which Lessor agrees to repair), hereby waiving all right to make repairs
at the expense of Lessor as provided in Section 1942 of the Civil Code of the
State of California, and all rights provided for by Section 1941 of said Civil
Code. By entry hereunder, Lessee accepts the premises as being in good and
sanitary order, condition and repair and agrees on the last day of said term, or
sooner termination of this lease, to surrender unto Lessor all and singular said
premises with said appurtenances in the same condition as when received
reasonable use and wear thereof and damage by fire, act of God or by the
elements excepted, and to remove all of Lessee’s signs from said premises.
Lessee agrees to use chair pads under all desk and other chairs or stools to
prevent excessive carpet wear or to repair or replace worn areas or the entire
carpet upon vacating the space should the carpet be damaged beyond normal wear
and tear by Lessee’s use.

12. FREE FROM LIENS: Lessee shall keep the demised premises and the property in
which the demised premises are situated, free from any liens arising out of any
work performed, materials furnished, or obligations incurred by Lessee.

13. COMPLIANCE WITH GOVERNMENTAL REGULATIONS: Lessee shall at its sole cost and
expense, comply with all of the requirements of all Municipal, State and Federal
authorities now in force, or which any hereafter be in force, pertaining to
Lessee’s use and occupancy of the said premises, and shall faithfully observe in
the use of the premises all Municipal ordinances and State and Federal statutes
now in force or which may hereafter be in force. The preceding sentence is not
intended, however, to impose on Lessee any obligation as to the condition of the
premises or environmental hazard that is the responsibility of the Lessor under
this Lease. The judgment of any court of competent jurisdiction, or the
admission of

 

3    Page 3 of 11   



--------------------------------------------------------------------------------

Lessee in any action or proceeding against Lessee, whether Lessor be a party
thereto or not, that Lessee has violated any such ordinance or statute in the
use of the premises, shall be conclusive of that fact as between Lessor and
Lessee.

14. INDEMNIFICATION OF LESSOR: Except for Lessors’ negligence or willful
misconduct, Lessee, as a material part of the consideration to be rendered to
Lessor, hereby waives all claims against Lessor for damages to goods, wares and
merchandise, in, upon or about said premises and for injuries to persons in or
about said premises, for any cause arising at any time, and Lessee will, except
for Lessor’s negligence and willful misconduct, hold Lessor exempt and harmless
from any damage or injury to any person, or to the goods, wares and merchandise
of any person, arising from the use of the premises by Lessee, or from the
failure of Lessee to keep the premises in good condition and repair as herein
provided.

15. ADVERTISEMENTS AND SIGNS: Lessee shall not conduct or permit to be conducted
any sale by auction on said premises. Lessee shall not place or permit to be
placed any projecting or lighted sign, marquee or awning on the exterior of the
said premises without the prior written consent of the Lessor. Lessee, upon
request of Lessor, shall immediately remove any sign or decoration which Lessee
has placed or permitted to be placed in, on, or about the front of the premises
and, which, in the opinion of Lessor, is objectionable or offensive, and if
Lessee fails so to do, Lessor may enter upon said premises and remove the same.
Lessee shall not place or permit to be placed in windows or upon the walls,
doors, landscaping areas or roof, any sign, advertisement or notice without the
written consent of Lessor.

16. UTILITIES: Lessee shall pay for all telephone, gas, heat, power, light,
elevator inspections and maintenance, sprinkler system, alarm system and
janitorial services. Lessor shall pay for normal water usage, garbage
collection, gardening, external window washing, parking lot sweeping and other
services supplied externally to the premises.

17. ENTRY BY LESSOR: Lessee shall permit Lessor and his agents to enter into and
upon said premises at all reasonable times with 24 hour notice (except for
emergencies or scheduled janitorial) for the purpose of inspecting the same or
for the purpose of Maintaining the building in which said premises are situated,
or for the purpose of making repairs, alterations or additions to any other
portion of said building, included the erection and maintenance of such
scaffolding, canopies, fences and props as may be required, or for the purpose
of posting notices of non-liability for alterations, additions, or repairs or
for the purpose of placing upon the property in which the said premises are
located any usual or ordinary or “for sale” signs, without any rebate of rent
and without any reliability to Lessee for any loss of occupation or quiet
enjoyment of the premises thereby occasioned; and shall permit Lessor, at any
time within thirty days prior to the expiration of this lease, to place upon
said premises any usual or ordinary “to let” or “to lease” signs. Lessor and its
agents, however, shall not enter any laboratory areas of the Lessee without
first making special arrangements with Lessee and obtaining instructions as to
any procedures to be followed for safety purposes and to preserve the integrity
of any ongoing experiments. Lessor and its agents shall maintain in confidence
any information concerning Lessee’s technology, products and business that the
Lessor and its agents may learn in the course of such entry.

18. DESTRUCTION OF PREMISES: In the event of a partial destruction of the said
premises during the said term, from any cause, Lessor shall forthwith repair the
same, provided such repairs can be made within sixty (60) days under the laws
and regulations of State, Federal, County or Municipal authorities, but such
partial destruction shall in no ways annul or void this lease, except that
Lessee shall be entitled to a proportionate deduction of rent while such repairs
are being made, such proportionate deduction to be based upon the extent to

 

4    Page 4 of 11   



--------------------------------------------------------------------------------

which the making of such repairs shall interfere with the business carried on by
Lessee in the said premises except if more than fifty percent (50%) of the
Premises is destroyed, Lessee shall pay no rent until it is repaired. If such
repairs cannot be made in sixty (60) days, Lessor may, at his option, make same
within a reasonable time not to exceed 90 days, this lease continuing in full
force and effect and the rent to be proportionately rebated as aforesaid in this
paragraph provided. In the event that Lessor does not so elect to make such
repairs which cannot be made in sixty (60) days, or such repairs cannot be made
under such laws and regulations, this lease may be terminated at the option of
either party. In respect to any partial destruction which Lessor is obligated to
repair or may elect to repair under the terms of this paragraph, the provisions
of Section 1932, Subdivision 2, and of Section 1933, Subdivision 4, of the Civil
Code of the State of California are waived by Lessee. In the event that the
building in which the demised premises may be situated be destroyed to the
extent of not less than 33 1/3% of the replacement cost thereof, Lessor or
Lessee may elect to terminate this lease, whether the demised premises be
injured or not. A total destruction of the building in which the said premises
may be situated shall terminate this lease. In the event of any dispute between
Lessor and Lessee relative to the provisions of this paragraph, they shall each
select an arbitrator, the two arbitrators so selected shall select a third
arbitrator and the three arbitrators so selected shall hear and determine the
controversy and their decision thereon shall be final and binding upon both
Lessor and Lessee, who shall bear the cost of such arbitration equally between
them. Said arbitration shall be conducted under the auspices of the California
Rules of Judicial Arbitration.

19. ASSIGNMENT AND SUB-LETTING: Lessee shall not assign this lease, or any
interest therein, and except as to an entity controlled by Lessee, shall not
sublet the said premises or any part thereof, or any right or privilege
appurtenant thereto, or suffer any other person (the agents and servants of
Lessee excepted) to occupy or use the said premises, or any portion thereof,
without the written consent of Lessor first had and obtained, such consent not
to be unreasonably withheld, and a consent to one assignment, sub-letting,
occupation or use by any other person, shall not be deemed to be a consent to
any subsequent assignment, sub-letting, occupation or use by another person. Any
such assignment or sub-letting without such consent shall be void, and shall, at
the option of Lessor, terminate this lease. This lease shall not, nor shall any
interest therein, be assignable, as to the interest of Lessee, by operation of
law, without the written consent of Lessor, such consent not to be unreasonably
withheld.

20. INSOLVENCY OR BANKRUPTCY: Either (a) the appointment of a receiver (except a
receiver mentioned in paragraph 18 hereof) to take possession of all or
substantially all of the assets of Lessee, or (b) a general assignment by Lessee
for the benefit of creditors, of (c) any action taken or suffered by Lessee
under any insolvency or bankruptcy act shall constitute a breach of this lease
by Lessee and Lessor may declare this lease terminated and any assignment
pursuant thereto void.

21. DEFAULT: In the event of any breach of this lease by Lessee, then Lessor
besides other rights or remedies he may have, shall have consistent with
California law the immediate right of re-entry and may remove all persons and
property from the premises, such property may be removed and stored in a public
warehouse or elsewhere at the cost of, and for the account of Lessee. Should
Lessor elect to re-enter, as herein provided, or should he take possession
pursuant to legal proceedings or pursuant to any notice provided for by law, he
may either terminate this lease or he may from time to time, without terminating
this lease, re-let said premises or any part thereof for such term or terms
(which may be for a term extending beyond the term of this lease) and at such
rental or rentals and upon such other terms and conditions as Lessor in his sole
discretion may deem advisable with the right to make alterations and repairs to
said premises; upon each such re-letting (a) Lessee shall be immediately liable
to pay to Lessor, in addition to any indebtedness other than rent due hereunder,
the cost and

 

5    Page 5 of 11   



--------------------------------------------------------------------------------

expenses of such re-letting and of such alterations and repairs, incurred by
Lessor, and the amount, if any, by which the rent reserved in this lease for the
period of such re-letting (up to be not beyond the term of this lease) exceeds
the amount agreed to be paid as rent for the demised premises for such period on
such re-letting; or (b) at the option of Lessor rents received by such Lessor
from such re-letting shall be applied first, to the payment of any indebtedness,
other than rent due hereunder from Lessee to Lessor; second, to the payment of
any costs and expenses of such re-letting and of such alterations and repair;
third, to the payment of rent due and unpaid hereunder and the residue, if any,
shall be held by Lessor and applied in payment of future rent as the same may
become due and payable hereunder. If Lessee has been credited with any rent to
be received by such re-letting under option (a), and such rent shall not be
promptly paid to Lessor by the new tenant, or of such rentals received from such
re-letting under option (b) during any month be less than that to be paid during
that month by Lessee hereunder, Lessee shall pay any such deficiency to Lessor.
Such deficiency shall be calculated and paid monthly. No such re-entry or taking
possession of said premises by Lessor shall be construed as an election on his
part to terminate this lease unless a written notice of such intention be given
to Lessee or unless the termination thereof be decreed by a court of competent
jurisdiction. Notwithstanding any such re-letting without termination, Lessor
may at any time thereafter elect to terminate this lease for such previous
breach. Should Lessor at any time terminate this lease for any breach, in
addition, to any other remedy he may have, he may recover from Lessee all
damages he may incur by reason of such breach, including the cost of recovering
the premises, and including the worth at the time of such termination of the
excess, if any of the amount of rent and charges equivalent to rent reserved in
this lease for the remainder of the stated term over the then reasonable rental
value of the premises for the remainder of the stated term, all of which amounts
shall be immediately due and payable from Lessee to Lessor.

22. SURRENDER OF LEASE: The voluntary or other surrender of this lease by
Lessee, or a mutual cancellation thereof, shall not work a merger, and shall, at
the option of Lessor, terminate all or any existing sub-leases or sub-tenancies,
or may at the option of Lessor, operate as an assignment to him of any or all
such sub-leases or sub-tenancies.

23. ARBITRATION: Any dispute arising between the parties shall be settled and
decided by arbitration conducted in accordance with the commercial arbitration
rules of the Judicial Arbitration Rules of the State of California, as then in
effect. The prevailing party in the arbitration shall be awarded reasonable
attorney’s fees, expert and non-expert witness costs and expenses incurred in
connection with said arbitration, unless the arbitrator for good cause
determines otherwise. Costs and fees of the arbitrator shall be borne by the
non-prevailing party. The award of the arbitrator, which may include equitable
relief, shall be final and judgment may be entered upon it in accordance with
applicable law in any court having jurisdiction thereof. The provisions of Title
9 of the Part 3 of California Code of Civil Procedure, including Section 1283.05
thereof, permitting expanded discovery proceedings, shall be applicable to all
disputes, which are arbitrated hereunder. Any demand for arbitration shall be in
writing and must be made within a reasonable time after the claim, dispute or
other matter in question has arisen. In no event shall the demand for
arbitration be made after the date that the institution of legal or equitable
proceedings based on such claim, dispute or other matter would be barred by the
applicable statute of limitations.

24. EXPENSES OF ENFORCEMENT: In case any suit shall be brought by the Lessor
against the Lessee to enforce any provision of this lease or for unlawful
detainer of said premises and for recovery of any rent due hereunder or because
of the breach of any other covenant herein, if Lessor is the prevailing party,
Lessee shall pay to Lessor all costs incurred including attorney’s fees and fees
to a collection agency.

 

6    Page 6 of 11   



--------------------------------------------------------------------------------

25. RECEIVERSHIP: If a receiver be appointed at the instance of Lessor in any
action against Lessee to take possession of said premises and/or to collect the
rents or profits derived therefrom, the receiver may, if it be necessary or
convenient in order to collect such profits, conduct the business of Lessee then
being carried on in said premises and may take possession of any personal
property belonging to Lessee and used in the conduct of such business, and may
use the same in conducting such business on the premises without compensation to
Lessee for such use. Neither the application for the appointment of such
receiver, nor the appointment of such a receiver, shall be construed as an
election on Lessor’s part to terminate this lease unless a written notice of
such intention is given to Lessee.

26. NOTICES: All notices to be given to Lessee may be given in writing
personally or by depositing the same in the United States mail, postage prepaid,
and addressed to Lessee at the said premises, whether or not Lessee has departed
from, abandoned or vacated the premises. All notices from the Lessee to the
Lessor shall be by depositing said notice in the United States mail, postage
prepaid, and addressed to 2401 Stanwell Dr., #460 Suite A, Concord, CA 94520.

27. TRANSFER OF SECURITY: If any security be given by Lessee to secure the
faithful performance of all or any of the covenants of this lease on the part of
Lessee, Lessor may transfer and/or deliver the security, as such, to the
purchaser of the reversion, in the event that the reversion be sold, and
thereupon Lessor shall be discharged from any further liability in reference
thereto.

28. WAIVER: The waiver by Lessor of any breach of any term, covenant or
condition herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant or condition therein contained. The subsequent acceptance of rent
hereunder by Lessor shall not be deemed to be a waiver of any preceding breach
by Lessee of any term, covenant or condition of this lease, other than the
failure of Lessee to pay such rent.

29. HOLDING OVER: Any holding over after the expiration of the said term, with
the consent of Lessor, shall be construed to be a tenancy from month to month,
at a rental of the then current monthly rental plus 25% and shall otherwise be
on the terms and conditions herein specified, so far as applicable.

30. LEASE YEAR: For the purpose of this lease, the first “leasehold year” shall
be a period from the commencement of this lease and ending on July 31, 2014.
Subsequent “leasehold years” shall end on the last day of each July thereafter.

31. SIGNS: There shall be no signs erected by the Lessee upon the roof, doors,
windows, landscaping area or exterior walls of the demised premises, save and
except that Lessor grants to Lessee the right to inscribe upon the monument and
other designated sign spaces provided by the Lessor, and only those spaces, on
the demised premises a sign relating to the business of the Lessee conducted
therein, which sign shall conform to the architectural design and color of the
signs already thereon and be approved in writing by the Lessor.

32. MORTGAGE REQUIREMENTS: Lessee agrees to forthwith execute and deliver to
Lessor, upon receipt by it or written request therefrom from Lessor, without any
consideration whatsoever, such customary instrument or instruments as may be
reasonably required by any mortgagee or holder of a deed of trust or other
encumbrance on the real property on which the building containing the demised
premises is located.

 

7    Page 7 of 11   



--------------------------------------------------------------------------------

33. SALE: In the event of a sale or conveyance by the Lessor of the building
containing the demised premises, the same shall operate to release the Lessor
from any future liability upon any of the covenants or conditions, express or
implied, herein contained in favor of the Lessee, and in such event the Lessee
agrees to look solely to the responsibility of the successor in interest of the
Lessor in and to this lease. If any security be given by Lessee to secure the
faithful performance of all or any of the covenants of this lease on the part of
the Lessee, Lessor may transfer and/or deliver the security to the purchaser of
the reversion, in the event that the reversion is sold. Lessor shall be
discharged from any further liability in reference to the security only if the
security is transferred to the purchaser of the reversion subject to the same
conditions set forth in this lease, including for securing the faithful
performance of all or any covenants of this lease.

34. SUBROGATION RIGHTS: Each of the parties hereto does hereby waive its entire
right of recovery against the other for any damages caused by an occurrence
insured against by such party, and the rights of any insurance carrier to be
subrogated to the rights of the insured under the applicable policy. The
foregoing waivers of subrogation shall be effected to the extent permitted by
the Lessor’s and Lessee’s respective insurers and provided that no policy of
insurance is invalidated as a result of such waivers. Each shall notify the
other in advance if there are lesser limits or if a policy of insurance is
invalidated by a waiver of subrogation.

35. SUCCESSORS AND ASSIGNS: The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all of the parties hereto
and all of the parties hereto shall be jointly and severally liable hereunder.

36. PARKING LOT: Seventy one (71) parking spaces are available to the Lessee on
the property of the Redwoods Office Center. These parking spaces are for the
sole purpose of parking vehicles during the working day. Parking spaces may not
be used for storage, overhaul or repair of vehicles. Any other use of parking
spaces will not be made without the written consent of the Lessor. No painting,
assembly or storage of vehicles, trash (or any material) will be done in the
parking lot without the written permission of the Lessor.

37. OPTION TO RENEW: If, at the end of the Initial Term, the Lessee has fully
and faithfully kept and performed all of the terms, covenants, and conditions of
this Lease on the part of the Lessee to be kept and performed, including the
full and prompt payment of all rental herein reserved, then and in such event
only, Lessee shall, have the right at its option to renew and extend this Lease
for four additional terms of two (2) years. Options to renew may be exercised by
Lessee providing written notice to Lessor of exercising said option at least six
(6) months prior to the date of the expiration of the Initial Term or any
extension thereto. Any request to extend the lease by the Lessee shall be
responded to within 10 days of receipt by the Lessor. In the event that the
Lessee exercises the option (s) here above described and provided for, rental to
be charged shall be adjusted as described in Paragraph 2.

38. ENVIRONMENTAL:

A. Lessor agrees to indemnify and save harmless Lessee, Lessee’s successors and
assigns and Lessee’s present and future officers, directors, employees and
agents (collectively :Indemnities”) from and against any and all liabilities,
penalties, fines, forfeitures, demands, damages, losses, claims, causes of
action, suits, judgments, and costs and expenses incidental thereto (including
cost of defense, settlement, arbitration, reasonable attorney’s fees, reasonable
consultant’s fees and reasonable expert fees), which Lessee or any of all the
Indemnities may hereafter suffer, incur, be responsible for or disburse as a
result of:

1) any government action, order, directive, administrative proceeding or ruling;

 

8    Page 8 of 11   



--------------------------------------------------------------------------------

2) personal or bodily injuries (including death) or damage (including loss of
use) to any sites (public or private);

3) any violation or alleged violation of laws, statutes, ordinances, orders,
rules, policies or regulations of any government entity or agency

(collectively “Environmental Liabilities”) directly or indirectly caused by or
arising out of any Environmental Hazards existing on or about the Redwoods
Business Center Complex except to the extent that any such existence is caused
by Lessee’s activities at the Redwoods Business Center Complex. The term
“Environmental Hazards” shall be defined as hazardous substances, hazardous
wastes, pollutants, asbestos, polychlorinated biphenyls (PCBs), petroleum or
other fuels (including crude oil or any fraction or derivative thereof) and
underground storage tanks. The term “hazardous substances” shall be defined in
the Comprehensive Environmental Response, Compensation, and Liability Act (42
U.S.C. Section 9601 et seq.) (CERCLA), and any regulations promulgated pursuant
thereto. The term “pollutants” shall be defined in the Clean Water Act (33
U.S.C. Section 1251 et seq.), and any regulations promulgated pursuant thereto.
This provision shall survive termination of the Lease.

B. Lessee agrees to indemnify and save harmless Lessor, Lessor’s successors and
assigns and Lessor’s present and future owner, officers, trustees, directors,
employees and agents (collectively “Indemnities”) from and against any and all
liabilities, penalties, fines, forfeitures, demands, damages, losses, claims,
causes of action, suits, judgments, and costs and expenses incidental thereto
(including cost of defense, settlement, arbitration, reasonable attorneys’ fees,
reasonable consultant fees and reasonable expert fees), which Lessor or any or
all of the Indemnities may hereafter suffer, incur, be responsible for or
disburse as a result of any Environmental Hazards existing on or about the site
but only to the extent that any such existence is caused by the Lessee’s
activities on the Site. This provision shall survive termination of the Lease.

C. In the event any Environmental Hazards are found at any time to be in
existence on or about the Site other than Environmental Hazards whose existence
is caused by the Lessee’s activities on the Site, Lessee among other rights
shall have the right to terminate this Lease by so notifying Lessor in writing.

D. Notwithstanding anything to the contrary contained herein, an environmental
clean-up cost or other Environmental Liability for which Lessee is not
responsible pursuant to this paragraph shall not be includable in the monthly
rent paid hereunder nor otherwise assessable to Lessee.

 

  E. In no event shall Lessee be responsible for environmental hazards caused by
materials on the premises prior to Lessee’s tenancy.

39. Toxics. The Lessor and the Lessee acknowledge that they have been advised
that numerous federal, state, and / or local laws, ordinances and regulations
(“Laws”) affect the existence and removal, storage, disposal, leakage of
contamination by materials designated as hazardous or toxic (“Toxics”). Many
materials, some utilized in everyday business activities and property
maintenance, are designated as hazardous or toxic. Some of the Laws require that
Toxics be removed or cleaned up without regard to whether the party required to
pay for the “clean up” caused the contamination, owned the property at the time
of the contamination occurred or even knew about the contamination. Some items,
such as asbestos or PCB’s, that

 

9    Page 9 of 11   



--------------------------------------------------------------------------------

were legal when installed, are now classified as Toxics, and are subject to
removal requirements. Third parties in certain circumstances may file civil
lawsuits for damages resulting from Toxics.

A. Lessor agrees to indemnify and save harmless Lessee, Lessee’s successors and
assigns and Lessee’s present and future officers, directors, employees and
agents (collectively “Indemnities”) from and against any and all liabilities,
penalties, fines, forfeitures, demands, damages, loses, claims, causes of
action, suits, judgments, and costs and expenses incidental thereto (including
cost of defense, settlement, arbitration, reasonable attorney’s fees, reasonable
consultant’s fees and reasonable expert fees), which Lessee or any or all of the
Indemnities may hereafter suffer, incur, be responsible for or disburse as a
result of any Environmental Hazards as a result of (collectively “Environmental
Liabilities”) directly or indirectly caused by or arising out of any
Environmental Hazards existing on or about the Site except to the extent that
any such existence is caused by Lessee’s activities at the Site.

The term “Environmental Hazards” shall be defined as hazardous substances,
hazardous wastes, pollutants, asbestos, polychlorinated biphenyls (PCBs),
petroleum or other fuels (including crude oil or any fraction or derivative
thereof) and underground storage tanks. The term “hazardous substances” shall be
defined in the Comprehensive Environmental Response, Compensation, and Liability
Act (42 U.S.C. Section 9601 et seq.) (CERCLA), and any regulations promulgated
pursuant thereto. The term “pollutants” shall be defined in the Clean Water Act
(33 U.S.C. Section 1251 et seq.), and any regulations promulgated pursuant
thereto. This provision shall survive termination of the Lease.

B. Lessee agrees to indemnify and save harmless Lessor, Lessor’s successors and
assigns and Lessor’s present and future owner, officers, trustees, directors,
employees and agents (collectively “Indemnities”) from and against any and all
liabilities, penalties, fines, forfeitures, demands, damages, losses, claims,
causes of action, suits, judgments, and costs and expenses incidental thereto
(including cost of defense, settlement, arbitration, reasonable attorneys’ fees,
reasonable consultant fees and reasonable expert fees), which Lessor or any or
all of the Indemnities may hereafter suffer, incur, be responsible for or
disburse as a result of any Environmental Hazards existing on or about the site
but only to the extent that any such existence is caused by the Lessee’s
activities on the Site. This provision shall survive termination of the Lease.

40. TENANT IMPROVEMENTS: Lessee agrees to obtain Lessor’s written approval prior
to any improvements, approval of which is not to be unreasonably withheld. Said
approval must be granted or denied within 5 working days of submittal.

41. TIME: Time is of the essence of this lease.

 

10    Page 10 of 11   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this lease to be executed
this 20th day of June 2013.

 

LESSOR:     LESSEE: Redwoods Business Center, LP     CERUS Corporation By:  

/s/ S.P. Cuff

    By:  

/s/ Kevin D. Green

S. P. CUFF, Managing Partner     Kevin D. Green         Vice President, Finance
and CFO

 

11    Page 11 of 11   